                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   Bunga Bunga LLC

                     8
                                                      UNITED STATES DISTRICT COURT
                     9
                                                             DISTRICT OF NEVADA
                10
                11       LUIS PONCE, an individual, and ON
                         BEHALF OF OTHERS SIMILARLY
                12       SITUATED,                                          Case No. 2:19-cv-02002-KJD-VCF
                13                      Plaintiffs,                        STIPULATION TO EXTEND
                                                                           DEADLINE FOR DEFENDANT TO
                14               vs.                                       RESPOND TO PLAINTIFFS’
                                                                           COMPLAINT
                15       BUNGA BUNGA LLC, a domestic limited-
                         liability company,                                (FOURTH REQUEST)
                16
                                        Defendant.
                17
                18              IT IS HEREBY STIPULATED by and between Plaintiff Luis Ponce (“Plaintiff”), through
                19       his counsel Lagomarsino Law, and Defendant Bunga Bunga LLC (“Defendant”), through its
                20       counsel Jackson Lewis P.C., that Defendant shall have a three-week extension up to and including
                21       Friday, April 3, 2020, in which to file a response to Plaintiff’s Complaint. This Stipulation is
                22       submitted and based upon the following:
                23              1.      Defendant’s response to the Complaint is currently due on Friday, March 13, 2020.
                24              2.      The Parties are actively engaged in settlement negotiations of this class action
                25       case. The Parties have conducted necessary analysis in order to meaningfully discuss settlement
                26       and to exchange settlement offers. The Parties are continuing to negotiate and exchanging
                27       settlement offers. The Parties believe a settlement in this case can be reached with sufficient time
                28       to conclude the negotiations. In the interest of avoiding litigation and unnecessary expenditure of
Jackson Lewis P.C.
    Las Vegas
                     1   resources, the parties are requesting a three-week extension of the deadline for Defendant to

                     2   respond to the Complaint.

                     3          3.       This is the fourth request for an extension of time for Defendant to file a response

                     4   to Plaintiff’s Complaint.

                     5          4.       This request is made in good faith and not for the purpose of delay.

                     6          5.       Nothing in this Stipulation, nor the fact of entering into the same, shall be

                     7   construed as waiving any claim and/or defense held by any party.

                     8          Dated this 12th day of March, 2020.
                     9
                         LAGOMARSINO LAW                                       JACKSON LEWIS P.C.
                10
                         s/ Andre M. Lagomarsino                               s/ Daniel I. Aquino
                11       Andre M. Lagomarsino, Bar No. 6711                    Deverie J. Christensen, Bar No. 6596
                         3005 W. Horizon Ridge Pkwy., Suite 241                Daniel I. Aquino, Bar No. 12682
                12       Henderson, Nevada 89052                               300 S. Fourth Street, Ste. 900
                                                                               Las Vegas, Nevada 89101
                13       Attorney for Plaintiff
                                                                               Attorneys for Defendant
                14
                15
                16                                                    ORDER

                17                                             IT IS SO ORDERED:
                18
                19
                                                               United States Magistrate Judge
                20
                                                                        3-13-2020
                21                                             Dated: _________________________
                22
                                4824-5704-1847, v. 1
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                           2
    Las Vegas
